DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 8 each require at least a method for responding to a panic or emergency alert system by a community security system in network communication with multiple private security systems, the method comprising: receiving input that from a user's mobile device that a panic alert has been initiated by the user of the mobile device; receiving the location of the mobile device; determining the closest private security system resource having devices having sensory alerts to the mobile phone, where the private security system resource is in network communication with the community security system; remotely activating the sensory alerts of certain devices of the closest private security system; and notifying potential responders.
The prior arts on record teach the following: A method for responding to a panic or emergency alert system by a community security system in network communication with multiple private security systems, the method comprising: receiving input that from a user's mobile device that a panic alert has been initiated by the user of the mobile device; receiving the location of the mobile device; determining the closest private security system resource having devices having sensory alerts to the mobile phone, and notifying potential responders.
However, none of the prior arts disclose determining the closest private security system resource having devices having sensory alerts to the mobile phone, where the private security system resource is in network communication with the community security system; remotely activating the sensory alerts of certain devices of the closest private security system; and notifying potential responders. in combination with the other features as stated in claims 1 and 8. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.
Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426